 


110 HR 79 IH: Powder-Crack Cocaine Penalty Equalization Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 79 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the  Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Controlled Substances Act and the Controlled Substances Import and Export Act with respect to penalties for powder cocaine and crack cocaine offenses. 
 
 
1.Short titleThis Act may be cited as the Powder-Crack Cocaine Penalty Equalization Act of 2007. 
2.Trafficking 
(a)50-Gram penaltySection 401(b)(1)(A) of the Controlled Substances Act (21 U.S.C. 841(b)(1)(A)) is amended— 
(1)in clause (ii), by striking 5 kilograms and inserting 50 grams; and 
(2)by striking clause (iii). 
(b)5-Gram penaltySection 401(b)(1)(B) of the Controlled Substances Act (21 U.S.C. 841(b)(1)(B)) is amended— 
(1)in clause (ii), by striking 500 grams and inserting 5 grams; and 
(2)by striking clause (iii). 
3.PossessionSection 404(a) of the Controlled Substances Act (21 U.S.C. 844(a)) is amended by striking cocaine base and inserting any controlled substance described in section 401(b)(1)(A)(ii). 
4.Import and export 
(a)50-Gram penaltySection 1010(b)(1) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)(1)) is amended— 
(1)in subparagraph (B), by striking 5 kilograms and inserting 50 grams; and 
(2)by striking subparagraph (C). 
(b)5-Gram penaltySection 1010(b)(2) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)(2)) is amended— 
(1)in subparagraph (B), by striking 500 grams and inserting 5 grams; and 
(2)by striking subparagraph (C). 
 
